UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA Cungeabed.'I22/20 )
SEALED INDICTMENT
-y. -
20 Cr.
TRACY SHELDON 7 ne PW
a/k/a “Tracy Zeske,” and : Ab-M-641

CHAD 4ESKE,

Defendants.

 

0)

 

COUNT ONE
(Conspiracy to Unlawfully Distribute Controlled Substances and
Controlled Substance Analogues)

The Grand Jury charges:

THE SYNTHETIC CANNABINOIDS DISTRIBUTION SCHEME

1. From at least in or about 2013, up to and
including in or about 2019, in the Southern District of New York
and elsewhere, TRACY SHELDON, a/k/a “Tracy Zeske,” and CHAD
ZESKE, the defendants, operated and participated in a scheme to
distribute massive wholesale and retail quantities of smokeable
synthetic cannabinoids (“SSC”), containing controlled substances
and controlled substance analogues, throughout the United
States. SHELDON and ZESKE also participated in the importation

of synthetic cannabinoids from China to supply the SSC

distribution scheme.

Case 1:20-mj-O0609-JRS Filed 01/22/20 Page 1of12 Document 2-1

 
2. TRACY SHELDON, a/k/a “Tracy neake,” and CHAD
ZESKE, the defendants, operated an unlawful, covert drug
distribution business that imported synthetic cannabinoids from
China, including through the Southern District of New York, and
sold wholesale and retail quantities of SSC, colloquially |
referred to as “K2” or “Spice,” which included dried, shredded
plant material onto which the imported synthetic cannabinoid
chemicals had been sprayed, and liquids containing synthetic
cannabinoid chemicals for users to vaporize and inhale with
e-cigarettes or other similar devices. The defendants used
stores purporting to be legal “smoke shops” in Michigan and
Wisconsin to clandestinely sell SSC, some of which was branded
with colorful graphics and distinctive names, including “Scooby
Snax,” “Monkey Funky,” “Scorpion King,” “Hawaiian Bliss,”
“Blackout,” “Bl Diablo,” “Dead Man,” “Mind Trip,” and “Evil.”
The branded SSC were sometimes misleadingly marked “not for
human consumption,” “potpourri,” or “incense.” The defendants
also distributed synthetic cannabinoids they imported From China
to other manufacturers and distributors located elsewhere in the
United States.

3. In or about January 2018, a minor purchased SSC
from one of the defendants’ “smoke shops” and, while attending

high school, suffered an acute medical episode following use of

2

Case 1:20-mj-O0609-JRS Filed 01/22/20 Page 2 of 12 Document 2-1

 

 

 

 
the SSC, including severe vomiting, loss of consciousness, and
difficulty breathing. Shortly thereafter, TRACY SHELDON, a/k/a
“Tracy Zeske,” the defendant, informed a co-conspirator not
named herein (“CC-1”) by text message that she did not need
additional supply of “bottles for a bit” because she “had some
younger kids get there [sic] hands on them” and “have [a] bad
result,” which she described as a “seizure,” so she was “really
limiting her sales for a bit,” though she would “take them Lf
[CC-1] made them” already. SHELDON further told CC-1 by text
message that she is “very selective with who gets those,” but
that, in light of the “seizure,” she was going to “cut almost
‘everyone off for a bit.” When CC-1 asked if she was concerned
about law enforcement scrutiny, SHELDON responded, “No I talked
to some people [and] don’t think [the minor victim] said
anything but just in case I’m keeping it on the very down low.”
4. CHAD ZESKE, the defendant, among other things,
communicated with CC-1 in furtherance of wholesale SSC
transactions, sent payments to CC-1 to execute those
transactions, and orchestrated retail sales of SSC working
together with TRACY SHELDON, a/k/a “Tracy Zeske,” the defendant.
5. SSC, which can be addictive, are often marketed
as safe, legal alternatives to marijuana. In fact, SSC are not

safe and may affect the brain much more powerfully than '

Case 1:20-mj-O0609-JRS Filed 01/22/20 Page 3of12 Document 2-1

 

 
marijuana; their actual effects can be unpredictable and, in
some cases, more dangerous or even life-threatening.
STATUTORY ALLEGATIONS

6. From at least in or about 2013, up to and
including in or about 2019, in the Southern District of New York
and elsewhere, TRACY SHELDON, a/k/a “Tracy Zeske,” and CHAD
%ZESKE, the defendants, and others known and unknown,
intentionally and knowingly did combine, conspire, confederate,
and agree together and with each other to violate the controlled
substance laws of the United States.

7. It was a part and an object of the conspiracy
that TRACY SHELDON, a/k/a “Tracy Zeske,” and CHAD ZESKE, the
defendants, and others known and unknown, would and did
distribute and possess with intent to distribute controlled
substances and controlled substance analogues, in violation of
Title 21, United States Code, Section 841(a) (1).

8. The controlled substance that TRACY SHELDON,
a/k/a “Tracy Zeske,” and CHAD ZESKE, the defendants, conspired
to distribute and possess with intent to distribute, was, from
on or about December 28, 2018, until in or about 2019, mixtures
and substances containing a detectable amount of N-[[1-(5-

f Luoropentyl) -1H-indol-3-yl1]carbonyl]~3-methyl-L-valine, methyl

ester (known as “SF-MDMB-PICA,” “MDMB-2201,” and “5-flouro-MDMB-

4

Case 1:20-mj-O0609-JRS Filed 01/22/20 Page 4of12 Document 2-1

 

 
2201”), in violation of Title 21, United States Code,
Section 841 (b) (1) (C).

9, The controlled substance analogues that TRACY
SHELDON, a/k/a “Tracy Zeske,” and CHAD ZESKE, the defendants,
‘conspired to distribute and possess with intent to distribute,
were: (i) from in or about January 2013, until on or about ©
May 16, 2013, mixtures and substances containing a detectable
amount of [1-(5-Fluoro-pentyl) 1H-indol-3-y1] (2,2,3,3-tetramethyl
cyclopropyl)methanone (known as “XLR-11,7 “XLRI1, “ and “F-
Fluoro-UR-144”), a controlled substance analogue, as defined in
Title 21, United States Code, Section 802(32), of 1-
naphthalenyl (1-pentyl-1H-indol-3-yl) -methanone {known as “JWH-
018” and “AM678”), that was intended for human consumption and
is treated as a controlled substance in Schedule I of the
Controlled Substances Act, in violation of Title 21, United
States Code, Sections 813 and 841 (b) (1) (C); (ii) from on or
about February 10, 2014, until in or about 2019, mixtures and
substances containing a detectable amount of methyl (28) -2-(1-
(4-£luoropenty1) -1H-indazole~-3-carboxamido) -3, 3-
dimethylLbutanoate (known as “4F-ADB” and *4-fluoro MDMB-
PINACA”), a controlled substance analogue, as defined in
Title 21, United States Code, Section 802 (32), of N-[[1-(5-

fluoropentyl) -1H-indazol-3-yl] carbonyl]-L-valine, methyl ester

Case 1:20-mj-O0609-JRS Filed 01/22/20 Page 5of12 Document 2-1

 

 
(known as “SF-AMB,“ “5-fluoro AMB,“ and “5-fluoro MMB-PINACA”),
that was intended for human consumption and is treated as a
controlled substance in Schedule I of the Controlled Substances
Act, in violation of Title 21, United States Code, Sections 813
and 841 (b) (1) (C); and (iii) from on or about April 10, 2017,
until on or about December 28, 2018, mixtures and substances
containing a detectable amount of N-[[1-(5-fluoropentyl) -1H-
indol-3-yl] carbonyl] -3-methyl-L-valine, methyl ester (known as
“SF-MDMB-PICA,” “MDMB~2201,” and “5-—flouro-MDMB-2201"), a
controlled substance analogue, as defined in Title 21, United
States Code, Section 802(32), of methyl 2-(1-(5-fluoropentyl) -
1H-indazole-3-carboxamido) ~3, 3-dimethylbutanoate) (known as
“SP-ADB" and “5E-MDMB-PINACA”), that was intended for human
consumption and is treated as a controlled substance in Schedule
L of the Controlled Substances Act, in violation of Title 21,
United States Code, Sections 813 and 841 (b) (1) (Cc).
(Title 21, United States Code, Section 846.)
COUNT TWO
(Conspiracy to Unlawfully Import Controlled Substances and
Controlled Substance Analogues)
The Grand Jury further charges:

10. The allegations set forth in Paragraphs 1

through 5 above are repeated and re-alleged as if set forth

fully herein.

Case 1:20-mj-O0609-JRS Filed 01/22/20 Page 6of12 Document 2-1

 

 
11. From at least in or about 2013, up to and
including in or about 2019, in the Southern District of New York
and elsewhere, TRACY SHELDON, a/k/a “Tracy Zeske,” and CHAD
ZESKE, the defendants, and others known and unknown,
intentionally and knowingly did combine, conspire, confederate,
and agree together and with each other to violate the controlled
substance laws of the United States.

12, It was a part and an object of the conspiracy
that TRACY SHELDON, a/k/a “Tracy Zeske,” and CHAD ZESKE, the
defendants, and others known and unknown, would and did import
into the United States and into the customs territory of the
United States from a place outside thereof controlled substances
and controlled substance analogues, in violation of Title 21,

United States Code, Sections 952(a) and 960 (a) (1).

13. The controlled substance that TRACY SHELDON,
a/k/a “Tracy Zeske,” and CHAD ZESKE, the defendants, conspired
to import into the United States and into the customs territory
of the United States from a place outside thereof, was, from on
or about December 28, 2018, until in or about 2019, mixtures and
substances containing a detectable amount of N-[([1-(5-
£1uoropenty1) -1H-indol-3-yl] carbonyl ]-3-methyl-L-valine, methyl

ester (known as “5F-MDMB-PICA, ” “MDMB-2201,” and “5-flouro-MDMB~-

’ Case 1:20-mj-00609-JRS_ Filed 01/22/20 Page 7 of 12 Document 2-1

 

 

 
2201”), in violation of Title 21, United States Code,
Section 960(b) (3).

14. The controlled substance analogues that TRACY
SHELDON, a/k/a “Tracy Zeske,” and CHAD ZESKE, the defendants,
conspired to import into the United States and into the customs
territory of the United States from a place outside thereof,
were: (i) from in or about January 2013, until on or about
May 16, 2013, mixtures and substances containing a detectable
amount of [1-(5-Fluoro-pentyl) 1H-indol-3-yl] (2,2,3,3-tetramethyl
cyclopropyl)methanone (known as “XLR-11,”% “XLR11,” and “F-
Fluoro-UR-144”), a controlled substance analogue, as defined in
Title 21, United States Code, Section 802(32), of 1-
naphthalenyl (1-pentyl~1H-indol-3-yl) -methanone (known as “JWH-
018” and “AM678”), that was intended for human consumption and
ig treated as a controlled substance in Schedule I of the
Controlled Substances Act, in violation of Title 21, United
States Code, Sections 813 and 960(b) (3); (ii) from on or about
February 10, 2014, until in or about 2019, mixtures and
substances containing a detectable amount of methyl (28)-2-(1-
(4-fluoropentyl) -1H-indazole-3-carboxamido) -3,3~
dimethylbutanoate (known as “4F-ADB” and “4-fluoro MDMB-
PINACA”), a controlled substance analogue, as defined in

Title 21, United States Code, Section 802(32), of N-[[1-(5-

Case 1:20-mj-O0609-JRS Filed 01/22/20 Page 8 of12 Document 2-1

 

 

 
£luoropenty1) -1H~indazol~3-yl] carbonyl]-L-valine, methyl ester
(known as “5F-AMB,” “5-fluoro AMB,” and “5-fluoro MMB-PINACA”),
that was intended for human consumption and is treated as a
controlled substance in Schedule I of the Controlled Substances
Act, in violation of Title 21, United States code, Sections 813
and 960(b) (3); and (iii) from on or about April 10, 2017, until
on or about December 28, 2018, mixtures and substances
containing a detectable amount of N-[ [1-(5-fluoropentyl) -1H-
indol-3-yl]carbonyl]-3-methyl-L-valine, methyl ester {known as
“5F-MDMB-PICA,” “MDMB-2201,” and “5—flouro-MDMB-2201"), a
controlled substance analogue, as defined in Title 21, United
States Code, Section 802(32), of methyl 2-(1-(5-fluoropentyl) -
1H-indazole-3-carboxamido) -3, 3-dimethylbutanoate) (known as
“SP-ADB” and “5SF-MDMB-PINACA”), that was intended for human
consumption and is treated as a controlled substance in Schedule
I of the Controlled Substances Act, in violation of Title 21,
United States Code, Sections 813 and 960(b) (3).

(Title 21, United States Code, Sections 813, 952(a), 960(a),
960 (b) (3), and 963.)

FORFEITURE ALLEGATION
15. As a result of committing the controlled
substance offenses alleged in Counts One and Two of this
Indictment, TRACY SHELDON, a/k/a “Tracy Zeske,” and CHAD ZESKE,

the defendants, shall forfeit to the United States, pursuant to

Case 1:20-mj-O0609-JRS Filed 01/22/20 Page 9of12 Document 2-1

 

 

 

 
Title 21, United States Code, Section 853, any and all property
constituting, or derived from, any proceeds obtained, directly
or indirectly, as a result of said offenses and any and all
property used, or intended to be used, in any manner or part, to
commit, or to facilitate the commission of, said offenses,
including but not limited to a sum of money in United States
currency representing the amount of proceeds traceable to the
commission of said offenses,
Substitute Assets Provision
16. If any of the above described forfeitable

property, as a result of any act or omission of the defendants:

(a) cannot be located upon the exercise of due
diligence;

(b) has been transferred or sold to, or deposited
with, a third person;

(c) has been ‘placed beyond the jurisdiction of

the Court;

(d) has been substantially diminished in value;

or

(e) has been commingled with other property which

cannot be subdivided without difficulty;
it is the intent of the United States, pursuant to Title 21,

United States Code, Section 853(p), to seek forfeiture of any

10

Case 1:20-mj-O0609-JRS Filed 01/22/20 Page 10 o0f12 Document 2-1

 
other property of the defendants up to the value of the above

forfeitable property.

(Title 21, United States Code, Section 853.)

  

Forepers6n ' Ul GEOFFREY S. BERMAN
United States Attorney

11

Case 1:20-mj-O0609-JRS Filed 01/22/20 Page 11o0f12 Document 2-1

 

 

 
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
~y, +
TRACY SHELDON,
a/k/a “Tracy Zeske,"” and
CHAD ZESKE,

Defendants.

 

SEALED INDICTMENT
20 Cr.

(21 U.S.C. §§ 813, 841(b) (1) (C), 846,
952(a), 960(a), 960(b) (3), and 963.)

GEOFFREY S. BERMAN
United States Attorne

 

 

Case 1:20-mj-O0609-JRS Filed 01/22/20 Page 12 o0f12 Document 2-1

 
